DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/262,141 entitled "STRATEGY LEG PRICE CALCULATION FOR INTERNAL MARKET FILLS" with claims 1, 5-8, 10, 12-14, and 18-20  pending.
Status of Claims
Claims 1, 8, and 14 have been amended and are hereby entered.
Claims 2, 4, 9, 11, 15, and 17  are newly cancelled.
Claims 1, 5-8, 10, 12-14, and 18-20 are pending and have been examined.

Response to Amendment
The amendment filed January 10, 2022, has been entered. Claims 1, 5-8, 10, 12-14, and 18-20  remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed September 9, 2021. 
Examiner’s Note
Based upon Applicant’s amendments and reinterpretation of the Specification, Examiner reads “different products” as defined only as differing commodities and/or underlying securities. Securities with different strike prices and/or different expiration dates of the same underlying security/commodity will be considered the same product.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 5-8, 10, 12-14, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 5-8, 10, 12-14, and 18-20 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
 “determining a liquidity for each of a plurality of legs…” 
“selecting a least liquid leg of the plurality of legs…”
“determining a current market price…”
“repeating (c) [determining a current market price for the least liquid leg] for each leg of the plurality of legs until a most liquid leg is determined by process of elimination…”
“calculating another market price…”
“receiving, … a buy order and a sell order…”
“applying the current market prices…”
“matches the buy order and a sell order…”
“executes the buy order and the sell order…”
“preparing a fill message…”
“distributing the fill message…”
These limitations clearly relate to managing transactions/interactions between buyer, seller, and/or marketplace exchange.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include determining liquidity or determining a market price  or executing a buy order and a sell order recite a fundamental economic, commercial, or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:  
 “strategy crossing application server”, “receiving, from an at least one user computer communicatively coupled to the strategy crossing application server via a network”
generally applying server technology
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0003] Traders can communicate with host computers of the market exchanges or other intermediary host computers coupled with the exchanges via personal computer or mobile device....[0077] a plurality of user computers (i.e., mobile/wireless devices)...[0078] Each user computer 502 may include conventional components of a computing device, for example, a processor, system memory, a hard disk drive, a battery, input devices such as a mouse and a keyboard, and/or output devices such as a monitor or graphical user interface, and/or a combination input/output device such as a touchscreen which not only receives input but also displays output.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.    The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). This is merely server technology. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 5: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 6: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 7: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes  For Example, the Applicant’s Specification reads, “[0003] Traders can communicate with host computers of the market exchanges or other intermediary host computers coupled with the exchanges via personal computer or mobile device....[0077] a plurality of user computers (i.e., mobile/wireless devices)...[0078] Each user computer 502 may include conventional components of a computing device, for example, a processor, system memory, a hard disk drive, a battery, input devices such as a mouse and a keyboard, and/or output devices such as a monitor or graphical user interface, and/or a combination input/output device such as a touchscreen which not only receives input but also displays output.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 8 recites: 
 “determine a liquidity for each of a plurality of legs…” 
“select a least liquid leg of the plurality of legs…”
“determine a current market price…”
“repeat (c) [determine a current market price for the least liquid leg] for each leg of the plurality of legs until a most liquid leg is determined by process of elimination…”
“calculate a price…”
“apply market prices…”
 “match a buy order and a sell order…”
“execute the buy order and the sell order…”
“prepare a fill message…”
“distribute the fill message…”
These limitations clearly relate to managing transactions/interactions between buyer, seller, and/or marketplace exchange.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, determining liquidity or determining a market price  and executing a buy order and a sell order recites a fundamental economic, commercial, or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element of: 
“application server”, “receive, from the at least one user computer”
generally applying server technology
“a processor; and a memory storing instructions” 
generally applying CPU processor and memory storage technology
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0003] Traders can communicate with host computers of the market exchanges or other intermediary host computers coupled with the exchanges via personal computer or mobile device....[0077] a plurality of user computers (i.e., mobile/wireless devices)...[0078] Each user computer 502 may include conventional components of a computing device, for example, a processor, system memory, a hard disk drive, a battery, input devices such as a mouse and a keyboard, and/or output devices such as a monitor or graphical user interface, and/or a combination input/output device such as a touchscreen which not only receives input but also displays output.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.     The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). This merely applies server, CPU processor, and memory storage technology. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 8 is directed to an abstract idea without a practical Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 12:     
  “application server”
generally applying server technology 
Claim 13:     
  “application server”
generally applying server technology
“memory storing instructions”
generally applying memory storage technology
“processor”
generally applying CPU processor technology
“fill message”  
insignificant extra-solution activity to the judicial exception 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes For Example, the Applicant’s Specification reads, “[0003] Traders can communicate with host computers of the market exchanges or other intermediary host computers coupled with the exchanges via personal computer or mobile device....[0077] a plurality of user computers (i.e., mobile/wireless devices)...[0078] Each user computer 502 may include conventional components of a computing device, for example, a processor, system memory, a hard disk drive, a battery, input devices such as a mouse and a keyboard, and/or output devices such as a monitor or graphical user interface, and/or a combination input/output device such as a touchscreen which not only receives input but also displays output.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
 Independent Claim 14 recites: 
 “determining a liquidity for each of a plurality of legs…” 
“selecting a least liquid leg of the plurality of legs…”
“determining a current market price…”
‘repeating (c) [determining a current market price]  for each leg of the plurality of legs until a most liquid leg is determined by process of elimination;”
“calculating a price…”
“applying market prices…”
“matches the buy and sell order…-”
“executes a buy and sell order…”
“preparing a fill message…”
“distributing the fill message…”
These limitations clearly relate to managing transactions/interactions between buyer, seller, and/or marketplace exchange.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, determining liquidity or determining a market price  and executing a buy order and a sell order recites a fundamental economic, commercial, or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element of: 
“non-transitory computer-readable medium”, “processor” 
generally applying CPU processor and memory storage technology
“strategy crossing application server”, “receiving, from an at least one user computer communicatively coupled to the strategy crossing application server”
generally applying server technology
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0003] Traders can communicate with host computers of the market exchanges or other intermediary host computers coupled with the exchanges via personal computer or mobile device....[0077] a plurality of user computers (i.e., mobile/wireless devices)...[0078] Each user computer 502 may include conventional components of a computing device, for example, a processor, system memory, a hard disk drive, a battery, input devices such as a mouse and a keyboard, and/or output devices such as a monitor or graphical user interface, and/or a combination input/output device such as a touchscreen which not only receives input but also displays output.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.     The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). This merely applies server, CPU processor, and memory storage technology. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 14 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
  Claim 18:  
 “non-transitory computer-readable medium”
generally applying   storage technology
    Claim 19:  
 “non-transitory computer-readable medium”
generally applying   storage technology
 Claim 20:  
  “application server”
generally applying server technology
“non-transitory computer-readable medium”
generally applying   storage technology
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes For Example, the Applicant’s Specification reads, “[0003] Traders can communicate with host computers of the market exchanges or other intermediary host computers coupled with the exchanges via personal computer or mobile device....[0077] a plurality of user computers (i.e., mobile/wireless devices)...[0078] Each user computer 502 may include conventional components of a computing device, for example, a processor, system memory, a hard disk drive, a battery, input devices such as a mouse and a keyboard, and/or output devices such as a monitor or graphical user interface, and/or a combination input/output device such as a touchscreen which not only receives input but also displays output.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  For example, the Specification [0068] reads, “Each user computer 502 may include conventional components of a computing device, for example, a processor, system memory.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The “fill message” is mere insignificant extra solution activity of transmitting the determined information over a network, which is supported by case law as insufficient, see OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1, 5-8, 10, 12-14, and 18-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, 12, 14, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Rooney (“DYNAMIC SELECTION OF A QUOTING LEG BASED ON LIQUIDITY”, U.S. Publication Number: 2011/0145126 A1),in view of Lange (“REPLICATED DERIVATIVES HAVING DEMAND-BASED, ADJUSTABLE RETURNS, AND TRADING EXCHANGE THEREFOR”, U.S. Publication Number: 20030236738 A1),in view of Rosenthal (“METHOD AND SYSTEM FOR ELECTRONICALLY INPUTTING, MONITORING AND TRADING SPREADS”, U.S. Publication Number: 20060271468 A1)









Regarding Claim 1
Rooney teaches,
A method   for operating an internal market system for determining strategy leg prices and leg quantities  ( Rooney  [0002] An electronic trading system provides for electronically matching orders to buy and sell items to be traded. The items may include, for example, stocks, options, futures contracts, and commodities.  / Rooney  [0002]  may provide market data such as prices for various items available for trading and trade confirmations indicating what trades have occurred at what quantities and/or prices.  / Rooney  [0003] a trader may trade more than one item according to a trading strategy. One common trading strategy is a spread and trading according to a trading strategy may also be referred to as spread trading. / Rooney [0027] multi-core processor, server with multiple processors, and/or cluster of computers, for example / Rooney [0028] The trading application(s) may include an automated trading tool such as an automated spread trading too )
(a) determining a liquidity for each of a plurality of legs for the   strategy; (Rooney [0008]: "Certain embodiments provide for selecting a leg to quote based on the determined liquidity.” / Rooney [0071]: “In addition to having a single quoting leg, as discussed above, a trading strategy may be quoted in multiple (or even all) legs.” / Rooney [0002] The items may include, for example, stocks, options, futures contracts, and  commodities, traded events, goods, and collections and/or combinations of these may be tradeable objects / Rooney  [0003] a trader may trade more than one item according to a trading strategy. One common trading strategy is a spread and trading according to a trading strategy may also be referred to as spread trading. ...Spread trading may attempt to capitalize on changes or movements in the relationships between the items in the trading strategy, for example.)
(b) selecting a least liquid leg of the plurality of legs, where the least liquid leg has the lowest amount of activity per trading day based on the determining of (a); 
(Rooney [0103]  Such additional liquidity values may be used by a trader for comparison purposes in selecting a desired configuration
Rooney [0008] Certain embodiments provide for selecting a leg to quote based on the determined liquidity.
Rooney [Claim 11] automatically selecting by the computing device a quoting leg based on the determined first liquidity value
Rooney [Abstract] techniques for determining the liquidity of one or more legs
Rooney [0108]  an automated trading tool may select the least liquid or the most liquid leg
Rooney [0076] a liquidity value may be determined by using, for example, the highest, lowest, sum, average, or a weighted average of the individual values determined with each technique
Rooney [0077]  the liquidity is determined based on the volume traded. For example, the liquidity may be determined based on the total volume traded for a tradeable object since the start of trading for a day. 
NON-ZERO:
Rooney [0102] indicator 510 is dark (indicating, for example, liquidity or more liquidity) and indicator 511 is lighted (indicating, for example, little or no liquidity, less liquidity, or insufficient liquidity)
Examiner notes that “little” compared against “no liquidity” indicates a non-zero amount of liquidity)
 (c) determining a current market price for the least liquid leg; 
(Rooney [0139] In certain embodiments, the liquidity processing component 730 is adapted to determine the liquidity dynamically. For example, the liquidity may be determined in real time using one or more of the techniques discussed above. The liquidity of a leg may change over time, for example.
 Rooney [0088] If set to “Yes,” the liquidity may be determined continuously, reflecting changes in data over time
Rooney [0069] sufficient liquidity and stability that the tradeable objects can be bought and sold at the market price  
Rooney [0081]: "liquidity value may be determined by subtracting the best bid price from the best ask price (the bid-ask spread) and comparing it to a threshold value. As another example, a liquidity value may be determined by dividing the bid-ask spread by the last traded price (LTP) to normalize the bid-ask spread to the market. Consider the case of a tight spread, where the bid is 10, the ask is 11, and the LTP is 10: (11−10)/10=0.1. Now consider the case of a wide spread, where the bid is 10, the ask is 15, and the LTP 10: (15−10)/10=0.5. The tight spread, with the smaller value may be considered more liquid than the wide spread. A liquid market is exemplified by numerous market participants seeking pricing parity, which results in a smaller bid-ask spread. The best bid price, the best ask price, or the midpoint of the bid-ask spread might be used instead of the LTP to normalize the bid-ask spread to the market, for example. As another example, the liquidity may be determined to be higher when more quantity is available at subsequent price levels as compared to when less quantity is available at subsequent price levels. A market where the next lower price level from the best bid has a quantity of 10 available is more liquid than when the quantity available is only 5.”; Examiner notes that knowing the current bid/ask prices is akin to determining the market price)
(d) repeating (c) for each leg of the plurality of legs until a most liquid leg is determined;
(Rooney [0059] the definition for the trading strategy specifies which tradeable object corresponding to each leg should be bought or sold. Similarly, when the trading strategy is to be sold, the definition specifies which tradeable objects corresponding to each leg should be bought or sold.
Rooney [0108] an automated trading tool may select the least liquid or the most liquid leg to quote.
Rooney [0076]: "a liquidity value may be determined by using, for example, the highest, lowest, sum, average, or a weighted average of the individual values determined with each technique.”
Rooney [0139] In certain embodiments, the liquidity processing component 730 is adapted to determine the liquidity dynamically. For example, the liquidity may be determined in real time using one or more of the techniques discussed above. The liquidity of a leg may change over time, for example.
Rooney [0088] If set to “Yes,” the liquidity may be determined continuously, reflecting changes in data over time
Examiner notes the prior art   repeating [“dynamically”, “in real time”, “continuously”] for each leg of the plurality of legs until a most liquid leg is determined  [“each leg”, “liquidity may be determined continuously”, “select…the most liquid leg”, “liquidity value may be determined by using… the highest”] )
and (e) calculating another market price of the most liquid leg 
(Rooney [0069] sufficient liquidity and stability that the tradeable objects can be bought and sold at the market price 
Rooney [0041] Market depth refers to the quantities available at the inside market and may also refer to quantities available at other prices away from the inside market.  Thus, the inside market may be considered the first level of market depth.
Rooney [0081] liquidity value may be determined by subtracting the best bid price from the best ask price (the bid-ask spread) and comparing it to a threshold value.
Examiner notes that knowing the bid/ask prices is akin to determining a market price
Rooney [0108] an automated trading tool may select the least liquid or the most liquid leg to quote.
Rooney [0076]: "a liquidity value may be determined by using, for example, the highest, lowest, sum, average, or a weighted average of the individual values determined with each technique.” )

using the strategy crossing application server,
(Rooney [0027] multi-core processor, server with multiple processors, and/or cluster of computers, for example
Rooney [0028] The trading application(s) may include an automated trading tool such as an automated spread trading too
Rooney  [0003] a trader may trade more than one item according to a trading strategy. One common trading strategy is a spread and trading according to a trading strategy may also be referred to as spread trading.)
by applying the current market price  
(Rooney [0069]: "The above example assumes that there is sufficient liquidity and stability that the tradeable objects can be bought and sold at the market price at approximately the desired times.”)
 of the least liquid leg
(Rooney [0076]: "a liquidity value may be determined by using, for example, the highest, lowest, sum, average, or a weighted average of the individual values determined with each technique.”)
and a strategy price 
(Rooney [0009] receiving a desired strategy price; / Rooney [0069]  for one of the tradeable objects 322 of the trading strategy 310 to achieve the desired price for the trading strategy (also referred to as a desired strategy price, desired spread price, and/or a target price).)
associated with the   strategy  
([0056]  a trader may trade more than one tradeable object according to a trading strategy
(f) receiving, from an at least one user computer communicatively coupled to the strategy crossing application server via a network, a buy order and a sell order;
(Rooney [0010]  a computer readable medium having stored therein instructions executable by a processor to perform a method including receiving a definition for a trading strategy, wherein the trading strategy includes a first tradeable object and a second tradeable object;
Rooney [0053]  using a local area network, a wide area network, a virtual private network, a T1 line, a T3 line,
Rooney [0002] An electronic trading system provides for.... matching orders to buy and sell items to be traded.)
(g) as a result of steps (a) through (f),the strategy crossing application server, (Rooney [0027] multi-core processor, server with multiple processors, and/or cluster of computers, for example / Rooney [0028] The trading application(s) may include an automated trading tool such as an automated spread trading too /Rooney [0027] multi-core processor, server with multiple processors, and/or cluster of computers, for example / Rooney [0028] The trading application(s) may include an automated trading tool such as an automated spread trading too )
  matches the buy and sell order, 
(Rooney [0040] The exchange 130 is adapted to match orders to buy and sell tradeable objects.)
based on the current market price  (Rooney [0040] The exchange 130 is adapted to match orders to buy and sell tradeable objects. / Rooney [0069] sufficient liquidity and stability that the tradeable objects can be bought and sold at the market price  / Rooney [0041]  The market data may include data that represents the inside market, for example. The inside market is the lowest sell price (also referred to as the “best ask”) and the highest buy price (also referred to as the “best bid”) at a particular point in time. )
for the least liquid leg (Rooney [0076]: "a liquidity value may be determined by using, for example, the highest, lowest, sum, average, or a weighted average of the individual values determined with each technique.”)
and the another market price (Rooney [0069] sufficient liquidity and stability that the tradeable objects can be bought and sold at the market price  / Rooney [0041] Market depth refers to the quantities available at the inside market and may also refer to quantities available at other prices away from the inside market.  Thus, the inside market may be considered the first level of market depth. One tick away from the inside market may be considered the second level of market depth, for example. In certain embodiments, market depth is provided for all price levels…For example, market depth may be provided only for the first five price levels on either side of the inside market. The market data may also include information such as the last traded price (LTP), the last traded quantity (LTQ), and order fill information.)
of the most liquid leg. (Rooney [0076] a liquidity value may be determined by using, for example, the highest, lowest, sum, average, or a weighted average of the individual values determined with each technique.)
    (h) as a result of the matching of (g), the strategy crossing application server, executes the buy and sell order.
(Rooney [0059]  a trading strategy may be defined such that buying the trading strategy involves buying one unit of a first tradeable object for leg A and selling one unit of a second tradeable object for leg B. 
Rooney [0073] based on the determined liquidity 
Rooney [0040] The exchange 130 is adapted to match orders to buy and sell tradeable objects. 
Rooney  [0082] Price impact refers to how much the market moves when an order is executed.
Rooney [0027] multi-core processor, server) 
Rooney does not teach wherein the strategy comprises a financial instrument for two or more different products; by process of elimination;
Lange teaches,
wherein the strategy comprises a financial instrument for two or more different products;
(Lange  [0243] It is possible, for example, for traders to make investments in a group of DBAR contingent claims in numbers of shares of common stock and for the applicable DRF (or OPF) to allocate payouts to traders in Japanese Yen or barrels of oil. Furthermore, it is possible for traded amounts and payouts to be some combination of units, such as, for example, a combination of commodities, currencies, and number of shares.)
(d) repeating (c) for each leg of the plurality of legs until a most liquid leg is determined by process of elimination;
(Lange  [0031]  The principal techniques disclosed to enhance liquidity are to increase participation and traded volume in the system and to solicit trader preferences about combinations of price and quantity for a particular trade of a security.
Lange [2128] (iv) sorting the orders upon the basis of the (adjusted) limit order “prices” from best (highest) to worst (lowest);
Lange [2129] (v) searching for an order with a limit “price” better (i.e., higher) than the market or current equilibrium “price” 
Lange [2130] (vi) if such a better order can be found, adding as many incremental value units or “lots” of that order for inclusion 
Lange  [2132]  removing the smallest number of lots from the order with the worse limit “price” so that the newly calculated equilibrium “price,” after such iterative removal of lots, is just below the order's limit “price” (this is known as the “prune” step, in the sense that lots previously added are removed or “pruned” away);
Lange [2133] (ix) repeating the “add” and “prune” steps until no further orders remain which are either better than the market which have lots to add, or worse than the market which have lots to remove;)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leg liquidity determination teachings of Rooney  to incorporate the replicated inter-commodity teaching of Lange that allows    “replicating contingent … derivatives strategies” (Lange [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. replicated inter-commodity trading) to a known method (i.e. leg liquidity determination) ready for improvement to yield predictable result (e.g. “the systems and methods of the present invention may be used to achieve almost any arbitrary payout or return profile, e.g., a long position, a short position, an option “straddle”, etc., while maintaining limited liability.” Lange [0663])
Lange does not teach (i) preparing a fill message, wherein the fill message includes at least a fill price of the strategy or of each of the plurality of the legs; 
Rosenthal teaches,
  (i) preparing a fill message, wherein the fill message includes at least a fill price of the strategy or of each of the plurality of the legs; 
(Rosenthal [0105] The Fills window 58 displays a detailed view of a fill. A fill detail includes all available fill information (including partial fills). 
Rosenthal [0176] receipt of the acknowledgement of an order fill, a profit/loss bracket is entered around the fill price 
Rosenthal [0161] the Reports window 86 displays, ... a price, ... an average price,.. a price2, file, number of fills 
Rosenthal [0168]  If there is a partial fill on one leg of the OCO, the other side of the OCO is reduced by the amount that was filled. ... if both legs of the OCO are entered with the same quantity.)
and (j) distributing the fill message upstream to an order management software platform.
(Rosenthal [0105] The Fills window 58 displays a detailed view of a fill.
Rosenthal [0057] electronic trading information are continuously received on the application 30 via one or more application program interfaces (API)
Rosenthal [0105] The application 30 uses separate display indicators if the fill is external)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leg liquidity determination teachings of Rooney  to incorporate the   dynamic display of electronic trading information teaching of Rosenthal that      “allows monitoring of the spreads from one or more graphical windows on a graphical user interface.” (Rosenthal [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. dynamic display of electronic trading information) to a known method (i.e. leg liquidity determination) ready for improvement to yield predictable result (e.g. “allow pre-determined and trader defined spreads to be input and one or more trades for the spreads to be automatically executed on one or more trading exchanges… allows monitoring of the spreads from one or more graphical windows on a graphical user interface.” Rosenthal [0019])

Regarding Claim 5, 
Rooney, Lange, and Rosenthal teach method for operating the internal market system  of Claim 1 as described earlier.
Rooney teaches,
 wherein the determining the liquidity for each of the plurality of legs includes analyzing a volume of each leg traded (Rooney [0076]: "a liquidity value may be determined by using, for example, the highest, lowest, sum, average, or a weighted average of the individual values determined with each technique.” / Rooney [0077]: "In certain embodiments, the liquidity is determined based on the volume traded. For example, the liquidity may be determined based on the total volume traded for a tradeable object since the start of trading for a day. As another example, the liquidity may be determined based on the average daily volume.”)
on a contract. (Rooney [0002]: “The items may include, for example, stocks, options, futures contracts, and commodities.”)
Claim 8 is rejected on the same basis as Claim 1.
Claim 12 is rejected on the same basis as Claim 5.
Claim 14 is rejected on the same basis as Claim 1.
Claim 18 is rejected on the same basis as Claim 5.

 Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rooney, Lange, and Rosenthal in view of Szeto (“PROCESSING OF UNIT-BASED TRANSACTIONS”, U.S. Publication Number: 2018/0096326 A1)
Regarding Claim 6, 
Rooney, Lange, and Rosenthal teach method for operating the internal market system  of Claim 1 as described earlier.
Rooney does not teach further comprising crossing a buy order and a sell order without reporting to an exchange.
Lange  teaches,
  comprising crossing a buy order and a sell order 
( Lange [0850] a digital option spread trade may be offered to investors which simultaneously execute a buy and a "sell" (in the synthetic or replicated sense of the term, as described below) of a digital call or put option. 
Lange [1292] A buy of a call spread is the simultaneous buy of a vanilla call and the sell of a vanilla call.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leg liquidity determination teachings of Rooney  to incorporate the replicated inter-commodity teaching of Lange that allows    “replicating contingent … derivatives strategies” (Lange [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. replicated inter-commodity trading) to a known method (i.e. leg liquidity determination) ready for improvement to yield predictable result (e.g. “the systems and methods of the present invention may be used to achieve almost any arbitrary payout or return profile, e.g., a long position, a short position, an option “straddle”, etc., while maintaining limited liability.” Lange [0663])
Lange does not teach without reporting to an exchange.
Szeto teaches,
 without reporting to an exchange. (Szeto [0013]: "that exchange component may engage in a mutual transaction without communicating with the various exchanges of financial market system 250.”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leg liquidity determination teachings of Rooney    to incorporate the hedging teachings of Szeto  “reduce exposure to volatile and potentially rising … costs, these companies engage in various … hedging strategies.” (Szeto [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. hedging) to a known method (i.e. leg liquidity determination) ready for improvement to yield predictable result (e.g. reduce exposure to volatile and rising costs)
Claim 13 is rejected on the same basis as Claim 6.
Claim 19 is rejected on the same basis as Claim 6.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rooney, Lange, Rosenthal and Szeto and in view of Galinov (“TIMING-BASED TRADE MATCHING”, U.S. Publication Number: 2014/0095371 A1)
Regarding Claim 7
Rooney, Lange, Rosenthal and Szeto teach method for operating the internal market system  of Claim 6 as described earlier.
Rooney, Lange, Rosenthal and Szeto do not teach further comprising matching at least one of the buy order or the sell order with an order outside of an exchange.
Galinov teaches, 
further comprising matching at least one of the buy order or the sell order with an order outside of an exchange. (Galinov [0019]: "In an embodiment, server machine 110 is part of an electronic communication network (ECN) that facilitates trading of financial products outside of a stock exchange. In an example, server machine 110 is part of an ECN that automatically matches buy and sell orders at specified prices. For example, an ECN may allow parties (e.g., liquidity seekers and liquidity providers, such as client machines 102A-102N) to trade financial instruments directly, without the assistance of an exchange or market maker.”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leg liquidity determination teachings of Rooney    to incorporate the timing-based trade matching teachings of Galinov  for an “electronic trading platform (that) may match an order with a quote based on a set of well-defined rules.” (Galinov  [0004]).        The modification would have been obvious, because it is merely applying a known technique (i.e. trade matching) to a known method (i.e. leg liquidity determination) ready for improvement to yield predictable result (e.g. “reducing rejection rates, increasing fill rates, and accelerating performance of trade execution” Galinov  [0014])
Claim 20 is rejected on the same basis as Claim 7.

Response to Remarks
Applicant's arguments filed on January 10, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC 101
The Applicant states:
“…according to MPEP 2106.04(a)(2)(II)(A), not every economic practice or principle is "fundamental." To be fundamental, an economic practice must be, for example, "long prevalent" or "a building block of the modern economy." MPEP 2106.04(a)(2)(II)(A) (citing e.g. Bilski v. Kappos, 561 U.S. 593, 611 (2020)). By contrast, although [t]he matching of outright orders is straightforward in that price and quantity ratios are 1:1 and no legs or underlying contracts are involved[,] these conventional techniques do not apply to the matching of standard strategies or pre-defined strategies . . . due to their more complex nature. Specifically, these strategies or techniques never existed for futures or options.”
Examiner responds:
Examiner notes that MPEP 2106.04(a)(2)(II)(A) reads, “The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks….”
The term “include” is not limiting and comprises  any financial, commercial, or economic concept. Moreover, the Applicant’s Specification discusses futures and options trading which is a form of hedging and mitigating risk.
The Applicant states:
“Further, the claims go beyond a fundamental economic principle or practice because they recite "preparing a fill message, wherein the fill message includes at least a fill price of the strategy or of each of the plurality of the legs; and distributing the fill message upstream to an order management software platform." As explained by the Specification, "the internal market trade transactions are available to upstream processes for consumption within an order management software platform." Specification at [0080]. Accordingly, the claims recite a non-abstract idea which depends on a computer system and software functionality in order to be carried out.”
Examiner responds:










The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. In this case the claims’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. The additional elements  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example,  [0078] Each user computer 502 may include conventional components of a computing device, for example, a processor, system memory, a hard disk drive, a battery, input devices such as a mouse and a keyboard, and/or output devices such as a monitor or graphical user interface, and/or a combination input/output device such as a touchscreen which not only receives input but also displays output. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.    The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.    
The Applicant states:
“Here, as in McRO, the specification discloses steps for improving financial instrument trading; however, the claims go further than McRO because they disclose tasks which "never existed for futures or options" rather than tasks which were performed by humans. Specification at [0004]… he claims recite "(a) determining a liquidity for each of plurality of legs for the strategy, wherein the strategy comprises a financial instrument for two or more different products;.”
Examiner responds:
The Applicant’s invention may solve a financial process concern (“matching of standard strategies or pre-defined strategies… never existed for futures or options”) , but does not solve any meaningful technological challenge.
The challenges overcome are a financial problem, they do not solve a technological shortcoming. The  problem does not necessarily arise in computer environment with a solution that is rooted in computer technology.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users by itself does not transform the otherwise-abstract processes of information collection and analysis."
The rejection under 35 USC § 101 remains.

Response Remarks on Claim Rejections - 35 USC 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Rosenthal (“METHOD AND SYSTEM FOR ELECTRONICALLY INPUTTING, MONITORING AND TRADING SPREADS”, U.S. Publication Number: 20060271468 A1)
Applicant’s remarks regarding the rejection   is rendered moot by the introduction of additional prior art.
The rejection under  35 USC § 103 remains.
Prior Art Cited But Not Applied




























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sibley (“SYSTEM FOR MULTI-LEG TRADING”, U.S. Publication Number: 20080077521 A1) proposes trading of over the counter ("OTC") foreign exchange ("FX") contracts on a centralized matching and clearing mechanism.	
Bauerschmidt (“MULTIPLE QUOTE RISK MANAGEMENT”, U.S. Publication Number: 2007/0118453 A1) proposes a trading terminal that can calculate the current price for a synthetic instrument representing a multi-leg trade based on trading data for each financial instrument of the multi-leg trade.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.E./Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697